



Exhibit 10.7
[Avon Letterhead]


Private and Confidential
18 May 2017


James Thompson


RELOCATION TO THE UNITED KINGDOM
Dear James,


We are pleased to confirm the terms and conditions relating to your relocation
to the United Kingdom ("Destination Country") from the United States ("Departure
Country") in connection with your anticipated employment with Avon Cosmetics
Limited, a wholly owned subsidiary of Avon Products, Inc. (collectively for
purposes of this letter, "Avon").


This letter (the "Relocation Letter") is linked with Avon 's Permanent
International Transfer Policy -Tier 1 (hereafter "the Permanent Relocation
Policy") as may be in effect from time to time, and summarizes key points in the
Permanent Relocation Policy as it pertains to your relocation and may contain
certain additional requirements and terms. The Permanent Relocation Policy may
be changed from time to time as legal requirements may dictate or, subject to
the above provisions, new practices may require or for other reasons at the
discretion of Avon. In addition, local conditions and guidelines applicable to
Avon international transfers in the Destination Country will also govern. The
items in this letter do not create a contract of employment, but simply seek to
confirm the conditions that pertain to your relocation to the Destination
Country. In the event of any change in circumstances, or additional matters not
known at this time, Avon reserves the right to make adjustments to this letter.


IMPORTA NT DETAILS


It is expected that you will relocate to the Destination Country on or about
August 1, 2017 coincident with the commencement of your employment with Avon
Cosmetics Limited, pending the grant of your work permit/visa in the Destination
Country, and your acceptance of the terms and conditions of this letter and your
offer letter and contract of employment.


For the purposes of this letter, your accompanying family will include yourself,
your spouse/partner and your dependent child.


Please note that the payments and benefits set out in this letter are only
payable provided you remain employed by Avon at the time of payment.
Expense Reimbursement
Weichert, a third party relocation company, will be responsible for expense
reimbursement of all relocation-related expenses. Relocation expenses are not to
be submitted through the internal expense system or any local expense process
for reimbursement without prior approval from Avon Global Mobility. Most
relocation expenses are taxable and therefore Avon Global Mobility and your
Weichert Relocation Counselor must process all relocation expenses to ensure
proper tax compliance for Avon. Expenses must be submitted to Weichert for
reimbursement within three (3) months of the date the expense was incurred.







--------------------------------------------------------------------------------








Work Permit/Visa
You are required to meet the entry and visa/work permit requirements of the
Destination Country prior to your arrival. Avon will therefore arrange for all
appropriate immigration documents, visas, and work permits to be obtained in
order to facilitate your permanent relocation. Your relocation terms and
conditions are subject to this compliance, and as such you are not permitted to
move to your Destination Country and begin the role until you have obtained all
necessary immigration documents.


Avon will cover the costs associated with you and your accompanying family
obtaining the appropriate immigration documentation, including the costs of any
medical examinations and police checks. While Avon will assist you in preparing
your passport(s) and visa/work permit applications, you are responsible for
taking all required action to secure these documents. You are also responsible
for ensuring your passport and the passport of your accompany family, as well as
any necessary endorsements remain valid and up to date.


You are not permitted to work in the Destination Country until you have obtained
proper work authorization. You should consult with the Avon Global Mobility team
and/or the Avon designated immigration services law firm prior to making plans
for business travel or relocation to ensure that your plans are compatible with
immigration regulations in the Destination Country. Compliance is a very serious
matter for Avon and Associates are expected to comply with the Destination
Country laws and regulations.


TRANSITION SUPPORT FOR FIRST YEAR OF EMPLOYMENT


During the first year of your employment, we understand that your family will
generally remain in the United States while you move to the Destination Country.
Given this transition, the following support will be provided to you during this
first year period or until the date on which your family relocates to the
Destination Country, whichever is earlier.


Destination Country Housing and Utilities
You will be provided with a two (2) bedroom suitable fully-furnished serviced
corporate apartment in or reasonably proximate to Chiswick (London) for the
first year of your employment. Avon will cover the full cost of this housing, as
well as typical utilities costs (e.g. gas, electricity, water and waste
removal). In the event you select a location that exceeds the reasonable cost of
a corporate apartment in Chiswick, you will be responsible for any difference in
cost.


Your Duty of Care: You are required to exercise reasonable due diligence while
you inhabit and maintain the rental property or serviced accommodation in
accordance with the terms and conditions of the applicable rental agreement, and
should understand the meaning of acceptable wear and tear under its term. If
liability for property damage (including cabinet or furniture damage) occurs due
to the fault or negligence of you and/or your family or guests, Avon will not
reimburse for damages. You will be responsible for any and all reasonable and
appropriate repair and maintenance expenses throughout your stay (including lawn
care/garden maintenance, and pool maintenance, as applicable, but excluding
maintenance and repair of structural elements, appliances, HVAC, plumbing,
electrical systems and similar expenses, unless due to property damage by you
and/or or family or guests as provided for above). Avon reserves the right to
collect any amount withheld from the company-paid security deposit from any
amount you are due from Avon, including but not limited to: base salary, bonus,
any incentive compensation awards, relocation allowances, expense reports, tax
equalization calculations etc. to the extent allowed by law.





--------------------------------------------------------------------------------





Home Leave Allowance
Avon will provide you with a home leave allowance which is designed to give you
the opportunity to maintain ties with family and friends in the Departure
Country. The allowance will be based upon two (2) roundtrip airfares for you
from London, United Kingdom to Cincinnati, Ohio in the United States, via the
most direct route available, plus the estimated cost of ground transportation
to/from the airport. Class of travel shall be in accordance with Avon's business
travel policies. Your home leave allowance will be paid as a lump sum upon hire
and will be grossed-up to cover all applicable taxes. You are expected to use
vacation leave during home leave.


International Medical Insurance
While your accompanying family members remain in the Departure Country, you and
your family will be enrolled in Avon's international assignee medical plan. This
plan provides coverage for medical, dental, prescription drug, and medical
evacuation. Additional details will be provided separately. This coverage will
last for one year from the date of hire or until the date on which your family
relocates to the Destination Country, whichever is earlier. The coverage will
only remain in place whilst you are employed by Avon.


Tax Assistance
The objective of tax assistance is to ensure that your tax liability during the
first year of your employment will be approximately the amount that would be
payable if you were working and living in the United Kingdom exclusively. The
tax assistance is limited to income tax and social taxes on income you earn due
to your Avon employment. A tax assistance calculation/reconciliation will be
prepared at the end of each relevant calendar year to determine if there is any
incremental tax liability to you in this regard, and if so, it will be covered
by Avon. After your one-year anniversary with Avon, this assistance will no
longer be provided


You are required to attend a tax briefing with Avon's preferred tax advisor,
Ernst & Young LLP (hereafter "EY"), to discuss the tax assistance and the
Departure Country and Destination Country tax issues and obligations. The scope
of the briefings will include overview of applicable tax rules, including
residency issues (and the requirement to complete special departure
documentation) and personal tax concerns related to the international
relocation.


PERMANENT RELOCATION SUPPORT


Your family is expected to relocate to the UK approximately one year from your
date of hire. At that time, you will generally be eligible for relocation
benefits under the Permanent Relocation Policy as may be in effect from time to
time, which includes, but is not limited to, a home finding trip. destination
services, miscellaneous relocation allowance of USD 10,000, relocation travel
for you and your accompanying family, temporary living accommodations expenses,
shipment of household goods, one home leave allowance, access to an educational
consultant (which, notwithstanding the foregoing, shall be made available
immediately upon your acceptance of the Employment Agreement) and education
assistance for your accompanying dependent child for one (1) year. Such payments
or benefits will be grossed-up to cover all applicable taxes. In addition, you
will also be eligible for the following:


Transition Premium
To help you address the reported economic penalties generated by this
international relocation, you will receive a one-time payment of USD 10,000
within thirty (30) days following your family's relocation to the UK. This
payment will be converted to and paid in GBP and is designed to cover expenses
such as: pet shipment costs, Departure Country property management or lease
cancellation fees, additional family/spouse/partner supports etc. This payment
will be grossed-up to cover all applicable taxes.





--------------------------------------------------------------------------------





Destination Country Housing Allowance
As there is a relevant difference between real estate markets and housing rental
costs between Cincinnati, Ohio in the Departure Country and the Destination
Country, Avon will provide you with a monthly allowance for two (2) years to
help temporarily bridge the gap. Avon will cover any associated Departure or
Destination Country taxes on this allowance, and therefore the amount will be
grossed-up to cover all applicable taxes. This allowance will be phased-out over
two (2) years as per the following schedule:


•
First year: Monthly allowance of approximately GBP 2,500

•
Second year: Monthly allowance of approximately GBP l,250



Medical Insurance
After the coverage under Avon's international assignee medical plan ceases as
described above, Avon will consider your family's needs for medical insurance at
that time and the coverage to be provided under your Employment Contract and
evaluate whether any additional or alternative medical insurance benefits will
be provided to you, with any such decision to be made in Avon's sole discretion.


TAX PREPARATION AND FILING SUPPORT


EY will be completing your Destination County and Departure Country income tax
returns for the first calendar year of your employment and for the next
subsequent two (2) calendar years thereafter provided you remain employed by
Avon Cosmetics Limited (Avon's cost not to exceed GBP 10,000 per year). It is
therefore imperative that you make contact with them to ensure that all
necessary information is being compiled and that the tax process is in place to
file your tax returns on a timely basis.


CERTAIN REIMBURSEMENTS AND PAYMENTS


Payments (including reimbursements) addressed in this letter may be subject to
Section 409A of the U.S. Internal Revenue Code ("409A"). In order to ensure
compliance with 409A, please note the following: Many of the benefits addressed
in this letter are provided to you via reimbursement from Avon. For tax reasons,
in many cases (noted above), Avon commits to providing you with a reimbursement
as soon as administratively possible but no later than March 15th of the year
following the year in which the underlying expense is incurred. However, in
order for Avon to be able to reimburse you on a timely basis, you must submit
the reimbursement request and the supporting documentation as soon as possible
in accordance with normal expense reimbursement policy, but no later than
January 31st of the year following the year in which the underlying expense is
incurred. Your failure to meet this deadline may lead to Avon being unable to
reimburse you by the applicable March 15th (or other applicable date), in which
case you could become subject to significant additional taxes and penalties
under 409A, and Avon will not provide additional payments to you to cover any
such additional taxes and penalties. Avon makes no representation about the
effect of 409A on the provisions of this letter and Avon will not have any
liability to you in the event that you become subject to taxation under 409A.


TERMINATION OF EMPLOYMENT


Avon will pay the actual costs of moving you and your family and your personal
effects back to Cincinnati, Ohio in the United States if the return trip is made
within a reasonable period of time following the date of your termination in the
event of: (i) the involuntary termination of your employment (other than for
cause), or (ii) your retirement from Avon, on the basis that you enter into an
appropriate settlement agreement with Avon as described in your Employment
Agreement. For the purposes of this clause, 'retirement' shall mean a voluntary
termination of employment (not for cause) whereby:





--------------------------------------------------------------------------------





•
you reach retirement age under the UK pension scheme (as referred to in your
Employment Agreement); and

•
you have no alternative employment after the termination of your employment with
Avon



In the event that you resign under any other circumstances or are terminated for
cause, Avon will reimburse only the repatriation costs that are mandated by law,
if any.


ln the event you resign (for any reason, including retirement) or are terminated
for cause within twenty­ four (24) months following the start of your employment
or, if later, twelve (12) months following the start of your permanent
relocation, you may be required to repay Avon for relocation expenditures paid
or reimbursed by Avon, as outlined in the Permanent Transfer Policy and the
Relocation Repayment and Authorization Agreement.


We wish you best in your move,




Sincerely,


/s/ Susan Ormiston
_______________________________
Susan Ormiston
Senior Vice President, Human Resources and Chief Human Resources Officer






ACKNOWLEDMENT AND ACCETANCE


l hereby agree to and accept the foregoing terns and condition s. l acknowledge
that 1have received the following documents: Avon 's Permanent International
Transfer Policy -Tier I. 1 understand that Avon 's policies are subject to
amendment and change as deemed appropriate by Avon.




/s/ James Thompson                        18-5-17
_________________________                     ___________________
James Thompson                          Date





